LINDLEY, District Judge
(dissenting).
I think that the deceased, whose Ford car, on a misty, rainy night, stood diagonally across the lane of traffic, upon a state and United States, wet and slippery, paved road, with its headlight directed 45° away from such traffic, and who made no attempt, (so far as the record shows), to utilize the starter, to start the car by cranking, or to push it to the right or left off the pavement and then deliberately stood behind his automobile, in the line of traffic, opposite approaching cars, and, while in this position, was struck by his own car, hit by an approaching vehicle, was guilty of contributory negligence as a matter of law, irrespective of a statute which expressly forbade what he did. I would reverse the judgment.